Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response to the election requirement, dated March 29, 2021, has been received. Applicant’s election of group I, claims 1-7, 12-14, 16, 31, 33, 36-37, and 39, and the species of mannitol has been entered into the record.
Claims 20-22, 24, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2021.
Claims 1-7, 12-14, 16, 31, 33, 36-37, and 39 are therefore under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 12-14, 16, 31, 33, 36-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,784,824 (Zardi et al.) in view of  US20100209434A1 (Bishop et al.) 
Zardi teaches a conjugate comprising the antibody L19 and TNF-alpha (claims 1-2). Zardi further teaches a pharmaceutical composition comprising the above conjugate and a pharmaceutically acceptable carrier (col. 14, lines 5-9, and claims 6-7). While Zardi does not explicitly teach the polypeptide sequence of SEQ ID NO: 1, given that it taught the same product, it would have the same sequence inherently.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
However, Zardi does not explicitly teach the ingredients or amounts of the claimed buffer or stabilizer. 
Bishop teaches the use of common excipients and/or additives such as buffering agents, saccharides, salts and surfactants for use in an antibody formulation. These agents include phosphate buffers, polysorbate 20, polysorbate 80, NaCl, KCl, mannitol, and EDTA (para. 0079-
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the formulations taught by Bishop to the antibody conjugate of Zardi to arrive at the claimed invention given that 1) Zardi teaches that the antibody conjugate L19-TNF-alpha may be formulated with pharmaceutically acceptable carriers and excipients, such as those taught by Bishop; and 2) Bishop teaches TNF-alpha antagonists such as anti-TNF alpha antibodies can be used in the disclosed composition (para. 0499).  Moreover, one of ordinary skill in the art would have been motivated to make or use the TNF conjugate of Zardi with the composition of Bishop given that 1) Zardi teaches that the TNF conjugate can be used for treating cancer (col. 5, lines 20-22 and col. 17, lines 1-20); and 2) Bishop taught that the composition comprising a TNF antagonist in the formulation is useful for treating cancer (para. 0407 and 0651).
The difference between the claimed invention and the prior art is the concentrations of the buffer and stabilizer components. However, it is noted that determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic 
MPEP 2144.05 states that "generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of skill in the art would be motivated to maximize the stability of the formulation, and requires only routine experimentation for one of ordinary skill in the art. Therefore, given that the combination of the claimed components has been previously described, without specific evidence that the indicated concentrations are critical to the formulation, the identification of these properties will not render the subject matter patentable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12-14, 16, 31, 33, 36-37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,784,824 in view of Bishop, for reasons which are described supra.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Papadia et al., J Surg Oncol. 2013 Feb;107(2):173-9 (cited in IDS), Danielli et al., Journal of Clinical Oncology, Volume 32, No. 5, May 2014 (cited in IDS), and Wang et al., J Pharm Sci. 2007 Jan;96(1):1-26.

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER JOHANSEN/Examiner, Art Unit 1644                   


/SHARON X WEN/Primary Examiner, Art Unit 1644